Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 1 of 15   PageID #: 2000



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 13-00021-SOM-03
                               )
           Plaintiff,          )           ORDER DENYING WITHOUT
                               )           PREJUDICE DEFENDANT LEVI
                               )           SAELUA’S MOTION FOR
                               )           COMPASSIONATE RELEASE
      vs.                      )
                               )
 LEVI SAELUA, JR.,             )
                               )
           Defendant.          )
                               )
 _____________________________ )

       ORDER DENYING WITHOUT PREJUDICE DEFENDANT LEVI SAELUA’S
                   MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2013, following a guilty plea, Defendant Levi

 Saelua, Jr., was sentenced to 300 months of incarceration, ten

 years of supervised release, and a $100 special assessment for

 having conspired to distribute and to possess with intent to

 distribute 50 grams or more of methamphetamine and a quantity of

 marijuana.    See Judgment, ECF No. 223.       In the Memorandum of Plea

 Agreement, Saelua and the Government stipulated to recommending a

 sentence of 300 months of imprisonment under Rule 11(c)(1)(C) of

 the Federal Rules of Criminal Procedure.         See ECF No. 181, PageID

 # 476.    The Government agreed not to file an Amended Special

 Information asserting that Saelua had more than one prior felony

 drug offense pursuant to 21 U.S.C. § 851, which would have

 increased the mandatory minimum to 20 years of imprisonment and
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 2 of 15   PageID #: 2001



 raised the statutory maximum sentence to life in prison.            See

 id., PageID #s 477-78.

             Given good time credit, Saelua, who is 57 years old,

 has a projected release date of July 20, 2034.          See

 https://www.bop.gov/inmateloc/ (input BOP Register Number 87469-

 022) (last visited June 1, 2021).         Saelua has been in custody

 since his arrest on January 20, 2013, meaning that he has served

 approximately 8 1/3 years of his 25-year sentence.            See ECF No.

 404, PageID # 1954; ECF No. 19 (indicating that Saelua was in

 custody at his initial appearance on January 10, 2013); see also

 ECF No. 41 (Return on Warrant for Arrest indicating that Saelua

 was arrested on January 10, 2013).

             Saelua is incarcerated at Atwater USP in California.

 See https://www.bop.gov/inmateloc/ (input BOP Register Number

 87469-022) (last visited June 1, 2021).         Atwater USP currently

 houses 948 inmates, with 859 at the USP and 89 in an adjacent

 camp.   https://www.bop.gov/locations/institutions/atw/ (last

 visited June 1, 2021).      As of the morning of June 1, 2021,

 Atwater USP has no active COVID-19 case in its inmate population

 and 2 active COVID-19 cases in its staff, with 363 inmates and 63

 staff members having recovered from it.

 https://www.bop.gov/coronavirus/ (June 1, 2021).          Additionally,

 as of the morning of June 1, 2021, 390 inmates and 152 staff

 members at Atwater USP have been fully vaccinated against COVID-


                                       2
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 3 of 15   PageID #: 2002



 19.   Id.   Saelua appears to be one of those fully vaccinated

 inmates.    In his Supplemental Memorandum in support of his

 motion, he states, “Saelua’s medical records also confirm that he

 has been vaccinated.”      ECF No. 400, PageID # 1877; see also

 Sealed Medical Records, ECF No. 403, PageID # 1943 (indicating he

 received doses of the Pfizer-BioNTech COVID-19 vaccine in January

 and February 2021).

             Additionally, Saelua contracted COVID-19 in December

 2020 and recovered without having experienced severe symptoms,

 although he indicates that he has since experienced chronic

 coughing, mucus in his chest, and shortness of breath.            See ECF

 No. 403, PageID# 1941 (sealed medical records); ECF No. 766,

 PageID # 7394 (motion stating, “I tested positive for COVID-19 on

 December 14, 2020.”); ECF No. 400, PageID # 1876 (calling his

 COVID-19 infection “asymptomatic,” but saying he has since

 experienced respiratory issues).

             Saelua moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).     The primary basis for his motion is the COVID-

 19 pandemic, although he also claims that his sentence would be

 shorter if he were sentenced under the current guidelines.

 Saelua claims that his BMI is between 34.4 and 36.6 and that he

 has “hypertension (but the BOP medical records do not reflect a

 hypertension diagnosis).”       ECF No. 400, PageID # 1875.       After

 considering Saelua’s medical conditions, the time remaining on


                                       3
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 4 of 15   PageID #: 2003



 his sentence, and his history, this court concludes that he has

 not demonstrated that extraordinary and compelling circumstances

 warrant a reduction in his sentence at this time.           Accordingly,

 his motion for compassionate release is denied.

 II.         ANALYSIS.

             Saelua’s compassionate release request is governed by

 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

                                       4
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 5 of 15   PageID #: 2004



 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements (assuming there are

 any policy statements applicable to this motion).           See United

 States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Saelua Has Satisfied the Time-lapse Requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             Saelua submitted an administrative compassionate

 release request to the warden of his prison, who denied that

 request on February 25, 2021.       The Government therefore concedes

 that Saelua has satisfied the time-lapse requirement of 18 U.S.C.

 § 3582(c)(1)(A).     See ECF No. 404, PageID #s 1956-57.

             B.    This Court Has Discretion in Determining Whether
                   Extraordinary and Compelling Reasons Justify a
                   Reduced Sentence.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

             This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the



                                       5
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 6 of 15   PageID #: 2005



 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

 (D. Haw. May 29, 2020).      Specifically, this court has recognized

 that an Application Note to a relevant sentencing guideline is

 outdated.    This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at

 odds with the congressional intent behind recent statutory

 amendments.    Mau, 2020 WL 6153581; see also United States v.

 Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

 Guideline as surviving, but now applying only to those motions

 that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

 that the Application Note is not “applicable,” but not deciding

 the issue).

             Recently, the Ninth Circuit has expressly recognized

 that there is no applicable Sentencing Commission policy

 statement governing compassionate release motions filed by

 defendants under § 3582(c)(1)(A).         Nevertheless, while the

 Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not

 applicable policy statements that are binding on this court, they

                                       6
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 7 of 15   PageID #: 2006



 may inform this court’s discretion.        See United States v. Aruda,

 993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).

             C.    Saelua Has Not Demonstrated That Extraordinary and
                   Compelling Circumstances Justify His Early Release
                   at This Time, or That the Requested Reduction
                   Would Be Consistent with Any Applicable Sentencing
                   Commission Policy Statement.

             Saelua contends that this court should exercise its

 discretion and find that extraordinary and compelling

 circumstances justify his early release.         He relies primarily on

 the risks he faces if he contracts COVID-19 for a second time

 despite being fully vaccinated.        While the court acknowledges the

 seriousness of Saelua’s concern, the COVID-19 pandemic does not

 justify early release at this time.

             According to Saelua, he has a BMI between 34.4 and

 36.6.   Under the CDC’s guidance, a BMI between 34.4 and 36.6 “can

 make you more likely to get severely ill from COVID-19,” meaning

 that Saelua may be more likely to need hospitalization, intensive

 care, a ventilator to help him breathe, or may even die from

 COVID-19.

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html (last visited June 1, 2021).

 Saelua’s age, 57, also appears to increase his risk of a severe

 case of COVID-19.     Id. (“Older adults are more likely to get

 severely ill from COVID-19.       More than 80% of COVID-19 deaths

 occur in people over age 65, and more than 95% of COVID-19 deaths


                                       7
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 8 of 15   PageID #: 2007



 occur in people older than 45.”).         Additionally, although not

 supported by the sealed medical records, Saelua says he has

 hypertension, which can also make it more likely for him to

 become severely ill from COVID-19.          See id.   While this court

 certainly agrees that Saelua has legitimate concerns about

 contracting COVID-19, his medical conditions, standing alone, are

 not exceptional and compelling reasons that warrant a reduction

 in sentence.

             Several factors mitigate the risks that Saelua faces.

 First, in December 2020, Saelua tested positive for COVID-19.             He

 says that he was asymptomatic, but that he has since had

 respiratory issues.      Accordingly, it is not clear that he is

 likely to develop severe complications if reinfected.

             Second, although it is possible, it is unlikely that

 Saelua will be infected a second time, especially given that he

 is fully vaccinated against COVID-19.         The CDC has acknowledged

 that while “[c]ases of reinfection with COVID-19 have been

 reported, [they] remain rare.”        See

 https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection

 .html (last visited June 1, 2021); see also

 https://www.cdc.gov/vaccines/covid-19/info-by-product/pfizer/pfiz

 er-bioNTech-faqs.html (“Clinical trial data demonstrated vaccine

 efficacy was 95.0% against symptomatic, laboratory-confirmed

 COVID-19 in persons without evidence of previous SARS-CoV-2


                                       8
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 9 of 15   PageID #: 2008



 infection following receipt of 2 doses of Pfizer-BioNTech

 COVID-19 Vaccine.”) (last visited June 1, 2021).          While this

 court is in no position to make a definitive determination about

 immunity, and while the court is aware of the cases cited by

 Saelua in his Reply for the proposition that this court may still

 exercise its discretion and release a defendant who has been

 vaccinated, the combination of Saelua’s lack of complications

 after testing positive, the possibility of some form of immunity

 from his December 2020 infection, and his status as fully

 vaccinated against COVID-19 cannot be ignored in any evaluation

 of whether there are extraordinary and compelling reasons

 warranting a reduction in his sentence.

             Moreover, as of the morning of June 1, 2021, Atwater

 USP has no active cases of COVID-19 in its inmate population and

 only 2 active cases of COVID-19 among staff members (who are

 presumably staying home if actively infected).          Atwater USP has

 had 363 inmates and 63 staff members recover from COVID-19.

 Those numbers demonstrate that Atwater USP at one time had a

 significant COVID-19 problem.       Its COVID-19 problem has been

 reduced but certainly not eliminated.         Nevertheless, the

 relatively low number of current COVID-19 cases does not place

 Saelua at great risk of exposure to COVID-19, especially when 390

 of the 948 inmates (41.1%) at Atwater USP, including Saelua, have

 been fully vaccinated against COVID-19.


                                       9
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 10 of 15   PageID #: 2009



              In evaluating whether early release is justified, this

  court also must consider the factors set forth in § 3553(a), one

  of which is particularly relevant.        Saelua has been incarcerated

  for about 8 1/3 years.      That is only a third of his 25-year

  sentence.    Saelua does not establish that current conditions

  warrant cutting his sentence to 8 1/3 years as appropriate

  punishment for his crimes.

              Given the breadth of his criminal history and history

  of violent conduct, this court is also concerned that Saelua may

  pose a danger to the community if released at this time.            See ECF

  No. 396, PageID # 1842 (Saelua concedes he was categorized as a

  Career Criminal); Presentence Investigation Report, ECF No. 224,

  PageID #s 620-22 (detailing convictions for: 1) promoting

  dangerous drugs in the third degree for which he was sentenced to

  5 years of imprisonment; 2) robbery in the second degree for

  which he was sentenced to 10 years of imprisonment; 3) attempted

  robbery in the first degree using a .357 revolver for which he

  was sentenced to 20 years of imprisonment; 4) promoting a

  dangerous drug in the third degree for which he was sentenced to

  5 years of imprisonment; and 5) using a telephone to facilitate

  the commission of a felony under the Controlled Substances Act

  for which he was sentenced to 27 months of imprisonment), PageID

  # 621 (indicating that he participated in the group assault of

  another inmate), and PageID # 623 (designating Saelua as a career


                                      10
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 11 of 15   PageID #: 2010



  offender); ECF No. 221, PageID # 589 (Minutes of Sentencing

  Proceeding indicating that the court adopted the Presentence

  Investigation Report).

             Saelua has had disciplinary issues while incarcerated.

  Particularly troubling is Saelua’s assault of another inmate in

  2007 and possession of a homemade weapon in 2019.          See ECF No.

  400-1, PageID #s 1886-87.      Two of his disciplinary issues have no

  bearing on the present decision as they do not suggest any danger

  to the community if Saelua is released--Saelua doubled back for

  more food in 2019 and participated in a hunger strike in 2017.

  Id.; ECF No. 400, PageID 1874 (detailing circumstances of

  disciplinary issues).

             It is true that Saelua has made numerous attempts to

  rehabilitate himself while imprisoned.        See ECF No. 396, PageID

  #s 1859-60.    Saelua says that he has even quit the USO gang.           See

  ECF No. 400, PageID # 1873.       Furthermore, the Bureau of Prisons

  trusts him enough to allow him to work in the commissary.            See

  ECF No. 400, PageID # 1874.       While the court commends Saelua for

  that conduct, on balance, it is not sufficient for this court to

  exercise its discretion and determine that compassionate release

  is appropriate at this time.

             Saelua also argues that compassionate release is

  supported when all circumstances are considered, including a

  change in the law.     He says that, if he were sentenced today he


                                      11
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 12 of 15   PageID #: 2011



  would be facing a 15-year mandatory minimum rather than the

  20-year mandatory minimum and maximum of life he faced at the

  time.   See ECF No. 400, PageID # 1879.       Even assuming that this

  court would have sentenced Saelua to a 15-year mandatory minimum

  sentence, rather than the 25 years imposed, Saelua would still

  have a substantial amount of time left to serve on his sentence.

  Any potential sentencing disparity, when combined with his

  medical and personal history discussed above, would still not

  demonstrate extraordinary and compelling reasons justifying a

  reduction in Saelua’s sentence at this time.

              The court denies Saelua’s present request without

  prejudice, noting that, among other things, he still would have

  considerable time left on his sentence even if he had been

  sentenced to the mandatory minimum of 15 years of imprisonment.

  See United States v. Gordon, 2020 WL 2896910 at *3 (S.D. Ohio

  June 3, 2020) (denying compassionate release motion without

  prejudice when “defendant would still have a considerable amount

  of time left to serve on his sentence” under the new law); United

  States v. Brown, 411 F. Supp. 3d 446, 453 (S.D. Iowa 2019)

  (denying compassionate release motion without prejudice when

  defendant would not be eligible for release for years under the

  new law).    Even Saelua recognizes that, if he were sentenced

  today, “a proportionate sentence keyed to the 15-year mandatory

  minimum would be 18 years and 9 months (225 months).”            ECF No.


                                      12
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 13 of 15   PageID #: 2012



  400, PageID # 1881 n.4.      While this court makes no ruling as to

  what an appropriate sentence would be under today’s law, the

  court notes that Saelua has not served even half of what he is

  claiming he might be sentenced to (8 1/3 years of a potential 18

  3/4-year sentence).     Saelua may, of course, file another motion

  for compassionate release when he gets closer to having served

  the newly reduced statutory mandatory minimum, taking good time

  credit into account.

             This court recognizes that it has discretion under

  § 3582(c)(1)(A) to consider the changed law.         This court has

  previously held that a change in the law may be a relevant

  consideration in determining whether extraordinary and compelling

  circumstances justify a defendant’s release, although this court

  has declined to rely on a statutory change as the sole

  consideration when Congress has not made the change retroactive.

  See United States v. Gouveia, 2020 WL 6065299, at *6 (D. Haw.

  Oct. 14, 2020); United States v. Lavatai, 2020 WL 4275258, at *3

  (D. Haw. July 24, 2020); United States v. Cisneros, 2020 WL

  3065103, at *4 (D. Haw. June 9, 2020).        This court also realizes

  that Saelua did not benefit from Amendment 782, which, several

  years ago, reduced guideline ranges for drug offenses.           In fact,

  at the time, the United States Attorney’s Office lodged no

  opposition to an Amendment 782 reduction in Saelua’s sentence,

  and it was this court that balked.        The court’s hesitation was


                                      13
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 14 of 15   PageID #: 2013



  not based on a personal determination that Saelua’s sentence had

  to remain unchanged, but rather on this court’s concern that a

  sentence reduction in the context of Amendment 782 would run

  afoul of the applicable statutory provision requiring application

  of Sentencing Commission policy statements.         See ECF No. 303.       In

  any event, the United States Attorney’s Office ended up reversing

  its position and objecting to an Amendment 782 reduction.            See

  ECF Nos. 329 and 331.      Although a compassionate release reduction

  would not present the same issues, it appears premature.

              Under § 3582(c)(1)(A), only extraordinary and

  compelling reasons can justify a reduction in an inmate’s

  sentence.    Having considered the amount of time remaining on

  Saelua’s sentence, his history, and the totality of the medical

  information he has submitted, this court determines that the

  reasons raised by Saelua do not rise to the level of being

  extraordinary and compelling reasons warranting a reduction in

  his sentence at this time.

  III.        CONCLUSION.

              Saelua’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.        This denial is without

  prejudice to a future motion, although, of course, the court

  cannot predict whether any future motion will or will not be

  successful.




                                      14
Case 1:13-cr-00021-SOM Document 406 Filed 06/02/21 Page 15 of 15           PageID #: 2014



               It is so ordered.

               DATED: Honolulu, Hawaii, June 2, 2021.



                                          /s/ Susan Oki Mollway
                                          Susan Oki Mollway
                                          United States District Judge




  United States v. Saelua, Cr. No. 13-00021-SOM-03; ORDER DENYING WITHOUT PREJUDICE
  DEFENDANT LEVI SAELUA’S MOTION FOR COMPASSIONATE RELEASE




                                            15
